Citation Nr: 1025208	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gout of the bilateral 
wrists, to include as due to cold weather.

2.  Entitlement to service connection for gout of the bilateral 
ankles, to include as due to cold weather.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1947 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for bilateral hearing 
loss, assigning a 30 percent evaluation, and denied service 
connection for gout of the bilateral ankles and gout of the 
bilateral wrists.  In October 2007, the Veteran submitted a 
notice of disagreement as to the service connection denials and 
subsequently perfected his appeal in September 2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

In April 2010, VA received a communication from the Veteran, 
which declined his scheduled video hearing and opted to wait for 
a Travel Board hearing.  However, the Veteran has not yet been 
scheduled for an in-person hearing before the Board.  Due process 
concerns require that the case be remanded to the RO for the 
scheduling of an in-person hearing before the Board.  See 
38 C.F.R. § 20.700(a) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The Veteran must be scheduled for a Travel 
Board hearing before the Board.  The Veteran 
and his representative must be provided 
proper notice of the date and time of the 
scheduled hearing.  This notification must be 
documented in the claims file.  After the 
hearing has been held, or if the Veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the claims 
folder should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

